IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 141 DB 2017 (No. 91 RST 2017)
                                :
                                :
DINO SAMUEL COLOMBO             : Attorney Registration No. 75356
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Out of State)


                                         ORDER


 PER CURIAM


        AND NOW, this 30th day of November, 2017, the Report and Recommendation

 of Disciplinary Board Member dated November 20, 2017, is approved and it is

 ORDERED that Dino Samuel Colombo, who has been on Administrative Suspension,

 has never been suspended or disbarred, and has demonstrated that he has the moral

 qualifications, competency and learning in law required for admission to practice in the

 Commonwealth, shall be and is, hereby reinstated to active status as a member of the

 Bar of this Commonwealth. The expenses incurred by the Board in the investigation

 and processing of this matter shall be paid by the Petitioner.